



Form of Special Retention Restricted Share Unit Agreement
(Cliff Vesting)
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted share units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
 
1.The Share Units will become non-forfeitable (“Vested”) on the first
anniversary of the Date of Grant (“Vesting Date”), provided that you are
continuously and actively employed, as described in Section 11(l) below, by
Teradata or any of its affiliate companies (referred to collectively herein as
“Teradata”) until the Vesting Date.
2.If your employment with Teradata terminates prior to the Vesting Date due to
(i) your death, or (ii) a disability for which you qualify for benefits under
the Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
your Share Units will become fully Vested. If your employment with Teradata
terminates prior to a Vesting Date due to your Retirement, then the Compensation
& Human Resource Committee of the Teradata Board of Directors (the “Committee”)
or its delegate, may in its sole discretion choose to provide that all or any
pro rata portion of the Share Units will become Vested upon the terms, and
subject to the conditions, established by the Committee, including an
acceleration of Vesting for Share Units for up to one additional year following
Retirement.  For purposes of this Agreement, “Retirement” means termination by
you of your employment with Teradata at or after age 55 or as otherwise provided
under applicable law (other than, if applicable to you, for Good Reason (as
described below) following a Change in Control).


Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the Share Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted Share Unit award is assumed, converted
or replaced by the continuing entity, if your employment is terminated by
Teradata other than for Cause or Disability during the twenty-four (24) months
following the Change in Control, the Share Units shall become fully Vested
immediately upon your termination of employment. If you are a participant in the
Teradata Change in Control Severance Plan, a Teradata Severance Policy or a
similar arrangement that defines “Good Reason” in the context of a resignation
following a Change in Control and you terminate your employment for Good Reason
as so defined within twenty-four (24) months following a Change in Control, the
Share Units shall become fully Vested immediately upon your termination of
employment.


3.Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after the Vesting Date in Shares (such
that one Share Unit equals one share of Teradata Common Stock).


To the extent that you are a U.S. taxpayer, the Share Units become Vested
pursuant to Section 2 of this Agreement and your right to receive payment of
Vested Share Units constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code, then payment of such Share Units shall be subject
to the following rules: (i) the Share Units will be paid to you within 30 days
after the earlier of (a) your “separation from service” within the meaning of
Section 409A of the Code, or (b) the Vesting Date; (ii) notwithstanding the
foregoing, if the Share Units become payable as a result of your “separation
from


    

--------------------------------------------------------------------------------





service” within the meaning of Section 409A of the Code (other than as a result
of death), and you are a “specified employee” as determined under Teradata's
policy for determining specified employees on the date of your separation from
service, the Share Units shall be paid on the first business day after the date
that is six months following your “separation from service” within the meaning
of Section 409A of the Code; and (iii) Teradata may, in its sole discretion and
to the extent permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B),
terminate this Agreement and pay all outstanding Share Units to you within 30
days before or 12 months after a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of Teradata within the meaning of Section 409A of the Code.    


4.By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4. Notwithstanding the foregoing, nothing contained in this Agreement or any
other Teradata agreement, policy, practice, procedure, directive or instruction
shall prohibit you from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.


5.The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by will or by the laws of descent and distribution upon your
death. As soon as practicable after the Vesting Date, Teradata will instruct its
transfer agent and/or its third party Plan administrator to record on your
account the number of Shares underlying the number of Share Units to be paid to
you in Shares and such Shares will be freely transferable.


6.Any cash dividends declared before the Vesting Date on the Shares underlying
the Share Units shall not be paid currently, but shall be converted into
additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s Common Stock on the Dividend Payment Date.


7.Regardless of any action Teradata or your employer who is a Teradata affiliate
(the “Employer”) takes with respect to any or all income tax or withholdings,
payroll tax, payment on account, social contributions, required deductions,
other payments or other tax-related items related to your participation in the
Plan and legally applicable to you or deemed by Teradata or the Employer to be
an appropriate charge to you even if technically due by Teradata or the Employer
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by Teradata or the Employer. You also agree that you solely
are responsible for filing all relevant documentation that may be required of
you in relation to this award or any Tax-Related Items, such as but not limited
to personal income tax returns or reporting statements in relation to the grant
or vesting of this award, the holding of Shares or any bank or brokerage
account, or the subsequent sale of Shares


2



--------------------------------------------------------------------------------





acquired pursuant to such award and the receipt of any dividends or Dividend
Units. You further acknowledge that Teradata and/or the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Share Unit grant, including the grant,
vesting or settlement of the Share Units, the issuance of Shares upon settlement
of the Share Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or Dividend Units; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Share Units to reduce or eliminate your liability for such
Tax-Related Items or to achieve any particular tax result. You also understand
applicable laws may require varying Share Unit or Share valuation methods for
purposes of calculating Tax-Related Items, and Teradata assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
you under applicable law. Further, if you have become subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that Teradata and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to Teradata or the Employer, to
satisfy all Tax-Related Items. In this regard, you authorize Teradata and/or the
Employer, or their respective agents, at their discretion and pursuant to such
procedures as Teradata may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)    withholding from any wages or other cash compensation paid to you by
Teradata and/or the Employer;
(b)    withholding otherwise deliverable Shares to be issued upon
vesting/settlement of the Share Units; or
(c)    withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Share Units either through a voluntary sale or through
a mandatory sale arranged by Teradata (on your behalf pursuant to this
authorization).
To avoid negative accounting treatment, Teradata may withhold or account for
Tax-Related Items by considering applicable minimum and maximum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
shall be deemed to have been issued the full number of Shares subject to the
Vested Share Units, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. You shall pay to Teradata and/or the Employer
any amount of Tax-Related Items that Teradata and/or the Employer may be
required to withhold as a result of your participation in the Plan that cannot
be satisfied by the means previously described. Teradata may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this Section 7.
8.You understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that Teradata is neither responsible for any
foreign exchange fluctuation between your local currency and the United States
Dollar (or the selection by Teradata or the Employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
award (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this award. In addition, the
ownership of Shares or assets and holding of bank or brokerage account abroad
may subject you to reporting requirements imposed by tax, banking, and/or other
authorities in your country, and you understand and agree that you solely are
responsible for complying with such requirements.




3



--------------------------------------------------------------------------------





9.The Share Units will be forfeited if your employment is terminated by Teradata
for Cause or if the Committee determines that you engaged in misconduct in
connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (i) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (ii) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
10.As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
10 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 10(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.
(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 10(b) SHALL NOT APPLY IF
YOU ARE EMPLOYED BY TERADATA IN CALIFORNIA.


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).




4



--------------------------------------------------------------------------------





If you breach the terms of this Section 10, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
Vested or cash paid to you in lieu of such Share Units during the twelve (12)
months prior to the Termination Date. Such Fair Market Value shall be determined
as of the Vesting Date. You understand and agree that Teradata has the right to
satisfy your obligation to refund the Fair Market Value of any Share Units that
Vested or cash paid in lieu of such Share Units by any method or combination of
methods described in Section 7.


As used in this Section 10, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to and competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.


11.In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by Teradata, it is discretionary in nature and it may be modified,
suspended or terminated by Teradata at any time; (b) the grant of the Share
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Share Units, or benefits in lieu of Share
Units, even if Share Units have been granted repeatedly in the past; (c) all
decisions with respect to future Share Unit grants, if any, will be at the sole
discretion of Teradata; (d) your participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time,
subject to applicable laws; (e) your participation in the Plan is voluntary; (f)
the Share Unit grant and the Shares subject to the Share Units are not intended
to replace any pension rights or compensation; (g) the Share Unit grant is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Teradata and is outside the scope of your
employment contract, if any; (h) the Share Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for Teradata; (i) the
Share Unit grant and your participation in the Plan will not be interpreted to
form an employment contract or relationship with Teradata; (j) the future value
of the underlying Shares is unknown and cannot be predicted with certainty; (k)
in consideration of the grant of the Share Unit, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Share Unit resulting
from termination of your employment by Teradata (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release
Teradata from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the award, you shall be deemed irrevocably to have waived
your entitlement to pursue such claim; (l) in the event of involuntary
termination of your employment (whether or not in breach of local labor laws),
your right to receive Share Units and vest in Share Units under the Plan, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period, whether contractual or
mandated under local law (e.g., active employment would not include any period
of “garden leave” or similar period pursuant to local law), unless otherwise
determined by the Committee in its sole discretion; the Committee shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Share Unit grant; (m) Teradata is not providing any tax, legal
or financial advice, nor is Teradata making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares;
and (n) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.




5



--------------------------------------------------------------------------------





12. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Share Unit grant materials by and among, as
applicable, the Employer and Teradata for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that Teradata and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You authorize Teradata and the recipients which may assist Teradata (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that refusing or withdrawing your
consents herein may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
13.You understand and agree that you are responsible at all times for
understanding and following Teradata’s policies with respect to insider trading,
as well as any insider restrictions imposed by local law.


14.The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid, in whole or in part, it shall
be severed and shall not affect any other part of this Agreement, which will be
enforced as permitted by law.


15.The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee at any time.


16.The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 15 of the Plan.


17.In the event of a conflict between the terms and conditions of this Agreement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.
18.You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such shares of common stock have been delivered to you in accordance with
this Agreement. The obligations of Teradata under this Agreement will be merely
that of an unfunded and unsecured promise of Teradata to deliver Shares in the
future following Vesting of the Share Units, and your rights will be no greater
than those of an unsecured general creditor. No assets of Teradata will be held
or set aside as security for the obligations of Teradata under this Agreement.
19.The Share Units and the provisions of this Agreement are governed by, and
subject to, the laws of the State of Delaware, U.S.A. without reference to
principles of conflicts of law, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of Ohio and agree that such litigation shall be


6



--------------------------------------------------------------------------------





conducted only in the courts of Montgomery County, Ohio or the federal courts
for the United States for the Southern District of Ohio, and no other courts,
where this grant of Share Units is made and/or to be performed.
20.Teradata may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.


21.If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.


22.Notwithstanding any provision herein, your participation in the Plan shall be
subject to any special terms and conditions as set forth in any appendix for
your country (the “Appendix”). Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent Teradata determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement. In addition, you acknowledge that the applicable laws of the
country in which you are residing or working at the time of grant, vesting and
settlement of the Share Units or the ownership or sale of Shares received
pursuant to the Share Units (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject you to
additional procedural or regulatory requirements that you are and will be solely
responsible for and must fulfill. Such requirements may be outlined in but are
not limited to the Appendix.


23.By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.


24.Teradata reserves the right to impose other requirements on your
participation in the Plan, on the Share Units and any Shares acquired under the
Plan, to the extent Teradata determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 


7



--------------------------------------------------------------------------------











8



--------------------------------------------------------------------------------






APPENDIX


Form of Restricted Share Unit Agreement
For Non-U.S. Employees
Under the Teradata 2012 Stock Incentive Plan


This Appendix includes additional country-specific notices, disclaimers, terms
and conditions that govern the Share Units granted to you under the Plan if you
work or reside outside the U.S. and/or in one of the countries listed below.
Such terms and conditions and disclosures may also apply, as from the date of
grant, if you move to or otherwise are or become subject to applicable laws or
Company policies of a specified country. Certain capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Agreement. This Appendix forms part of the Agreement and should be read in
conjunction with the Agreement and the Plan.
This Appendix may also include information you should be aware of with respect
to your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect as of November 2017; however, such
laws are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time that your Share Units vest or you
sell Shares acquired under the Plan. In addition, the information contained
herein is general in nature and may not apply to your particular situation, and
the Company is not in a position to assure you of any particular result.
Accordingly, you are advised to seek appropriate professional legal and tax
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. This Agreement (of which this
Appendix is a part), the Plan, and any other communications or materials that
you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the U.S. The issuance of
securities described in any Plan-related documents is not intended for offering
or public circulation in your jurisdiction.


    

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
European Union and Switzerland
Data Privacy.  The following supplements Section 12 of the Agreement: You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view your Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data without cost or refuse or withdraw the
consents herein by contacting in writing your local human resources
representative.
 
 
 
Denmark


Employer Statement. If you are subject to the Danish Stock Option Act, your
participation in the Plan is also subject to the Danish Employer Statement,
which is available to you on HReXpress or by contacting your local Global
Compensation representative. By accepting your grant, you acknowledge that you
have received and agree to the Danish Employer Statement.
Foreign Account Reporting.  Danish resident holders of non-Danish bank accounts
or accounts with non-Danish brokers should submit certain forms to the Danish
tax authorities:
Erklæring V regarding shares deposited with a non-Danish bank or broker
(www.skat.dk/getFile.aspx?Id=82915)
Erklæring K regarding money deposited with a non-Danish bank or broker
(www.skat.dk/getFile.aspx?Id=109434)
 
 
 
 
 
 
 





10

